DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0373245, referred to herein as “Lee”) in view of Shih et al. (US 2020/0193676, referred to herein as “Shih”).

Regarding claim 8, Lee discloses: A method of signaling viewing space information for a three-dimensional space (Lee: paragraphs [0002] through [0005], disclosing a method for signaling 360 degree video), the method comprising: 
parsing a radius syntax element specifying a radius of a sphere (Lee: Fig. 8; paragraph [0187], disclosing signaling of 360 video related metadata; paragraph [0192], disclosing use of a vr_geometry field syntax element that indicates a type of 3D model used with the metadata specifying the radius of a sphere; Fig. 3, paragraph [0127], disclosing parsing of metadata); 
parsing a guard range flag syntax element specifying whether guard range information is present (Lee: paragraphs [0383], [0384], and [0387], disclosing signaling of guard band information via a syntax element; Fig. 3, paragraph [0127], disclosing parsing of metadata); and
parsing a… difference syntax element… according to a value of the guard range flag syntax element (Lee: paragraph [0387], disclosing signaling of various guard band information associated with the metadata including guard band width).
Lee does not explicitly disclose: a guard radius… specifying a thickness of a guard range spherical shell.
However, Shih discloses: a guard radius… specifying a thickness of a guard range spherical shell (Shih: Fig. 17, paragraph [0087], disclosing use of guard band information signaled in a coded bitstream for reconstruction of 3D sphere information; Fig. 12B, elements 1225 and 1226, paragraph [0076], disclosing spherical guard bands; paragraphs [0071] and [0072], disclosing that guard bands are filled with pixel values—e.g., having an associated thickness).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the guard difference signaling of Shih in the method of Lee.
One would have been motivated to modify Lee in this manner in order to better alleviate artifacts at discontinuous boundaries when frame-packing information associated with 3D video (Shih: paragraphs [0071] and [0072]).

Regarding claim 12, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise. 

Regarding claim 13, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise. (Note that Lee discloses implementation via processor and memory in paragraph [0763].)

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shih as applied to claim 8 above, and further in view of Mate et al. (WO 2019/193245, referred to herein as “Mate”.

Regarding claim 9, Lee and Shih disclose: The method of claim 8, as discussed above.
Lee and Shih do not explicitly disclose: wherein the radius syntax element is coded as a 32-bit unsigned integer.
However, Mate discloses: wherein the radius syntax element is coded as a 32-bit unsigned integer (Mate: paragraph [0056], disclosing use of 32-bit unsigned integers in signaling coded video information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the bit-length syntax of Mate in the method of Lee and Shih.
One would have been motivated to modify Lee and Shih in this manner in order to improve video streaming efficiency (Mate: paragraph [0120]).

	Regarding claim 11, Lee, Shih, and Mate disclose: The method of claim 8, wherein the guard radius difference syntax element is coded as a 7-bit unsigned integer (Mate: paragraph [0099], disclosing use of 7-bit integers for syntax).
	The motivation for combining Lee, Shih, and Mate has been discussed in connection with claim 9, above.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lee, either alone or in combination with other prior art of record, does not teach, suggest, or disclose wherein the thickness of the guard range spherical shell is a thickness inside a sphere of a radius equal to the radius syntax element as a percentage of the radius syntax element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484